Citation Nr: 1519907	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-26 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a back injury and, if so, whether service connection for a lumbar spine disorder is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, as secondary to a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.

This matters comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  In the November 2011 rating decision, the RO determined that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a lumbar spine disorder, but denied the claim on the merits.  In the July 2012 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

By way of background, the Board observes that the Veteran's claim for service connection for a back injury was initially denied in an April 1970 rating decision.  Thereafter, he filed an application to reopen such claim in February 2010, which was reopened and denied on the merits in a rating decision dated in May 2010 and issued in June 2010.  As new and material evidence consisting of a physician statement relating the Veteran's claimed back disorder to service was received in May 2011, within one year of that determination, the RO reconsidered these issues and again denied the claim on the merits in the November 2011 rating decision on appeal.  As this evidence is considered as having been filed in connection with the pending claim, the prior May 2010 rating decision did not become final and the Veteran's appeal stems from his claim received in February 2010.  See 38 C.F.R. § 3.156(b) (2014).

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.   

The issues of entitlement to service connection for a lumbar spine disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final April 1970 rating decision, service connection for a back injury was denied.

2.  Evidence associated with the record since the final April 1970 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back injury.


CONCLUSIONS OF LAW

1.  The April 1970 rating decision that denied service connection for a back injury is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues are deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back injury was originally denied in a rating decision issued in April 1970.  At such time, the RO considered the Veteran's service treatment records.  The RO noted that such records indicated that he suffered from a back condition prior to entering into service, and also noted a back injury after lifting a foot locker while in service.  However, the RO denied service connection because no further complaints were noted during service and the Veteran's exit examination was negative.  Ultimately, the RO denied service connection for a back injury on the basis that residuals of such were not found on the last examination.

Later in April 1970, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a back injury was received until February 2010, when VA received his application to reopen his claim.  Therefore, the April 1970 rating decision is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back injury was received prior to the expiration of the appeal period stemming from the April 1970 ratings decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In February 2010, the Veteran filed his request to reopen his claim of entitlement to service connection for a back injury.  The evidence received subsequent to the April 1970 rating decision includes, in relevant part, the Veteran's lay statements concerning his in-service injury and continuity of symptomatology; VA treatment records; VA examinations dated in May 2010 and November 2011; and medical opinions from his treating physicians, Dr. B.D. and Dr. G.J, relating his current lumbar spine disorder to his military service, including multiple parachute jumps.  As relevant to the basis of the prior final denial, i.e., no evidence of current disability, the Veteran's VA treatment records show diagnoses of degenerative joint disease, degenerative disc disease, spondylosis, and scoliosis.  As such evidence was not previously considered by the RO, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection.  In this regard, the Veteran's treatment records showing diagnoses of degenerative joint disease, degenerative disc disease, spondylosis, and scoliosis show that the Veteran has a current back disorder.  Furthermore, the medical opinions of his treating physicians relate the Veteran's current disorder(s) to his military service.  This newly submitted evidence is presumed to be credible for the purpose of reopening the Veteran's claim.  Thus, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a back injury.  Accordingly, the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back injury is reopened; the appeal is granted to this extent only.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a completed record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to service connection for a lumbar spine disorder, the Board finds that a remand is necessary as the opinions proffered by the May 2010 and November 2011 VA examiners are inadequate to decide the claim.

In this regard, the Veteran contends that his lumbar spine disorder is a result of his military service.  Specifically, the Veteran alleges that, although his lumbar spine disorder preexisted service, that condition was nevertheless aggravated beyond its normal progression by an injury sustained after a parachute jump while in service.  See February 2012 Notice of Disagreement and September 2013 VA Form 9.

Thus, the issue of whether the Veteran was sound at entrance, or whether the Veteran's suffered from a preexisting disability has been raised.  The Board notes that, on the Veteran's February 1966 pre-induction Report of Medical History, he indicated that he was denied a job with the railroad due to his back condition.  Such noted that the Veteran had lumbarization of S1, which was asymptomatic and not considered disabling.  The May 2010 VA examination identified the condition as lumbarization of the S1 vertebrae, occasionally symptomatic.  The November 2011 examiner stated it was mild scoliosis and sacralization of the L5 vertebrae.  However, the Veteran's February 1966 pre-induction and April 1967 entrance examinations noted no disabilities associated with the Veteran's lumbar spine and found him to be qualified for duty.  As a result, the Veteran is presumed to have been sound at entry into service.

Under pertinent law and regulations, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  When no preexisting condition is noted upon entry, the Veteran is presumed to have been sound upon entry and the presumption of  soundness arises.  If the presumption of soundness applies, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id. at 1096; 38 U.S.C.A. § 1111.

As noted above, in May 2010, the Veteran was afforded a VA examination so as to determine the nature and etiology of his lumbar spine disorder.  At such time, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  During the examination, the Veteran reported back pain after a parachute jump in 1969.  The examiner also noted a diagnosis in 1967 of a back sprain after the Veteran lifted a footlocker.  Following examination, the examiner opined that the Veteran's current lumbar spine disorder was less likely as not due to his pre-service low back condition, and that his preexisting condition was not permanently increased beyond its natural progression by military service.  The examiner reasoned that there was no reasonable connection between his 1967 injury and his current disorder.  With regard to the pre-service lumbarization of S1, the examiner stated that he could not offer an opinion without resort to speculation "because no X-ray or MRI was available at that time to provide objective evidence of the status of back."  

In November 2011, the Veteran was given another examination.  The examiner noted diagnoses of chronic back pain, scoliosis, and degenerative disc disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's lumbar spine disorder was incurred in or caused by the claimed in-service injury.  The examiner reasoned that the Veteran had scoliosis and sacralization of the L5 vertebrae prior to service and, during his exit examination, the Veteran presented with no complaints of back pain.  The examiner further stated that the Veteran 2009 MRI results were consistent with the aging of his known back conditions prior to service, and there was no evidence of injury due to the parachute injury report by the Veteran.

Although both examiners provided negative nexus opinions, neither examiner addressed whether the Veteran's lumbar spine disorder clearly and unmistakably preexisted service and was not aggravated by service, and the opinions are therefore inadequate to address the issue at hand.

Additionally, the Board notes that the two opinions from the Veteran's treating physicians, Dr. B.D. and Dr. G.J., offered positive opinions regard whether the Veteran's current lumbar spine disorder was related to his military service.  However, neither opinion adequately addresses whether the Veteran's lumbar spine disorder preexisted service.  For example, the September 2013 opinion from Dr. G.J. is somewhat contradictory, in that it states that "[r]epeated full load jumps [aggravated] any preexisting spine problem," but then states that the Veteran's current lumbar spine disorder is "causally related to the multiple parachute jumps" in service.  Neurosurgery Progress Note, September 2013.  In this regard, the Board notes that causation and aggravation are two separate inquiries. 

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Given that the Veteran was presumed sound upon entrance, and that no medical opinion currently of record addresses whether the Veteran's lumbar spine disorder clearly and unmistakably preexisted service, the Board finds that an addendum opinion is necessary to address the presumption of soundness.  The examiner must provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's lumbar spine disorder preexisted his military service and, if so, whether there is clear and unmistakable evidence that it was not aggravated (permanently worsened beyond its natural progression) during service.  Moreover, as scoliosis has been diagnosed, inquiry into whether the Veteran has a congenital or developmental defect or disease subject to service connection should also be sought.

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran claims that his disorder is secondary to his back disorder.  See Notice of Disagreement, August 2012.  The Board finds that that issue is inextricably intertwined with the issue of entitlement to service connection for a lumbar spine disorder as the Veteran has claimed the acquired psychiatric disorder is secondary to his lumbar spine disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the claim for service connection for a lumbar spine disorder.  Moreover, the June 2012 VA examiner offered a nexus opinion regarding direct service connection for the claimed acquired psychiatric disorder, as well as an opinion on secondary service connection to the Veteran's only service-connected disability at the time, tinnitus.  Thus, if on remand, it is determined that the Veteran's lumbar spine disorder is related to service, then an addendum opinion regarding the etiology of the claimed acquired psychiatric disorder should be obtained from June 2012 VA examiner.

Also, as relevant to such claim, the Veteran has not been provided with proper VCAA notice regarding the information and evidence necessary to substantiate a service connection claim on a secondary basis.  Such should be accomplished on remand.

Finally, as it appears that the Veteran receives all of his treatment at the VA, efforts should be made to ensure that all pertinent VA medical records have been associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that the record contains VA treatment records dated to January 2013.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to a lumbar spine disorder.  

2.  Obtain any outstanding VA treatment records related to the Veteran's lumbar spine disorder and any acquired psychiatric disorder dated from January 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the November 2011 examination.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the November 2011 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Thereafter, the examiner should address the following inquiries:

(A)  Identify all current diagnoses referable to lumbar spine.

(B) For each diagnosis, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If such is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If such is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(C)  If a diagnosis is not considered a congenital or developmental defect or a disease, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

 (i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's self-described in-service injury to his back following a parachute jump.

A complete rationale must be provided for all opinions provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If service connection is awarded for the Veteran's lumbar spine disorder, an addendum regarding whether such disorder caused or aggravated his acquired psychiatric disorder should be obtained from June 2012 VA examiner.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


